UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2653 Dreyfus Bond Funds, Inc (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/10 1 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Fund November 30, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.8% Rate (%) Date Amount ($) Value ($) Alabama.8% Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 15,000,000 13,961,250 Alaska1.1% Alaska Energy Authority, Power Revenue (Bradley Lake Hydroelectric Project) (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/17 5,730,000 6,778,762 Alaska International Airports System, Revenue (Insured; AMBAC) (Prerefunded) 5.75 10/1/12 4,500,000 a 4,909,905 Anchorage, Electric Utility Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 12/1/15 6,135,000 7,387,951 Arizona2.5% Apache County Industrial Development Authority, PCR (Tucson Electric Power Company Project) 5.85 3/1/28 7,750,000 7,753,100 Arizona Health Facilities Authority, Revenue (Banner Health) 6.00 1/1/30 11,000,000 11,232,210 Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 9,000,000 10,213,740 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 7,250,000 6,348,825 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.25 10/1/40 9,000,000 8,241,390 California16.8% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/27 10,000,000 10,641,000 California, Economic Recovery Bonds 5.00 7/1/20 11,000,000 12,085,810 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 3,677,800 California, GO (Various Purpose) 5.75 4/1/31 18,325,000 18,979,569 California, GO (Various Purpose) 6.50 4/1/33 15,000,000 16,576,500 California, GO (Various Purpose) 6.00 11/1/35 14,000,000 14,734,440 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds (Kern County Tobacco Funding Corporation) 6.25 6/1/37 6,100,000 5,271,315 California Department of Veterans Affairs, Home Purchase Revenue 5.00 12/1/42 8,000,000 6,882,800 California Department of Water Resources, Power Supply Revenue (Prerefunded) 5.13 5/1/12 8,000,000 a 8,605,920 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.50 12/1/16 6,330,000 6,615,610 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/27 17,350,000 18,482,434 California Department of Water Resources, Water System Revenue (Central Valley Project) (Prerefunded) 5.50 12/1/11 60,000 a 63,154 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 12,000,000 12,543,720 California Public Works Board, LR (Department of Mental Health) (Coalinga State Hospital) 5.13 6/1/29 5,000,000 4,770,050 California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 5.38 12/1/37 10,325,000 9,289,815 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/42 60,655,000 b 6,967,440 Chula Vista, IDR (San Diego Gas and Electric Company) 5.50 12/1/21 11,725,000 12,309,257 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 5,000,000 5,462,850 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 0/5.00 8/1/29 15,000,000 c 12,692,400 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.50 6/1/13 28,495,000 a 31,626,031 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 22,690,000 19,134,704 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 21,255,000 15,779,499 Sacramento County, Airport System Senior Revenue 5.75 7/1/39 10,260,000 10,866,469 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 2,500,000 2,609,200 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 34E) (Insured; Assured Guaranty Municipal Corp.) 5.75 5/1/22 7,000,000 7,648,900 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/28 10,000,000 10,540,200 San Mateo County Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/25 10,000,000 b 4,686,400 Colorado1.0% Arkansas River Power Authority, Power Improvement Revenue (Insured; XLCA) 5.25 10/1/32 5,860,000 5,466,735 Colorado Health Facilities Authority, Revenue (Sisters of Charity of Leavenworth Health System) 5.25 1/1/25 4,000,000 4,182,080 University of Colorado Hospital Authority, Revenue 5.00 11/15/37 8,100,000 7,653,447 Delaware.4% Delaware Transportation Authority, Transportation System Senior Revenue 5.00 7/1/26 6,245,000 6,834,965 District of Columbia.3% District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/15/46 184,975,000 b 5,462,312 Florida5.5% Florida Housing Finance Corporation, Homeowner Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 5.10 7/1/31 3,285,000 3,328,723 Florida State Board of Education, Public Education Capital Outlay Bonds 5.50 6/1/16 7,000,000 7,234,150 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.25 11/15/36 5,235,000 5,161,867 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (Prerefunded) 5.25 11/15/16 265,000 a 317,229 Miami-Dade County, Aviation Revenue 5.00 10/1/41 5,000,000 4,807,500 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.38 10/1/35 5,000,000 5,052,900 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/34 5,000,000 5,018,950 Miami-Dade County, Water and Sewer System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/26 5,000,000 5,169,200 Orange County, Tourist Development Tax Revenue (Insured; AMBAC) 5.00 10/1/24 10,110,000 10,498,224 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Prerefunded) 6.00 12/1/12 2,090,000 a 2,306,420 Orlando Utilities Commission, Water and Electric Revenue 6.75 10/1/17 15,875,000 18,728,690 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/35 7,000,000 6,911,870 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 5,000,000 5,041,700 Tampa, Utility Tax and Special Revenue (Insured; AMBAC) 5.75 10/1/13 9,100,000 10,161,606 Tampa Bay Water Regional Water Supply Authority, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 10/1/29 5,000,000 5,906,750 Georgia3.2% Atlanta, Water and Wastewater Revenue 5.00 11/1/14 5,000,000 5,553,300 Atlanta, Water and Wastewater Revenue 6.00 11/1/26 10,000,000 10,972,200 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 5,500,000 5,665,550 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 8,590,000 10,040,164 DeKalb County Hospital Authority, RAC (DeKalb Medical Center, Inc. Project) 6.00 9/1/30 13,000,000 13,248,430 Milledgeville and Baldwin County Development Authority, Revenue (Georgia College and State University Foundation Property III, LLC Student Housing System Project) (Prerefunded) 5.63 9/1/14 5,100,000 a 6,002,037 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) 5.13 11/1/30 3,500,000 3,404,065 Hawaii.6% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai'i Pacific Health Obligated Group) 5.50 7/1/40 10,000,000 9,715,100 Idaho.9% Idaho Housing Agency, MFHR 6.70 7/1/24 7,130,000 7,139,126 Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 7,625,000 7,629,041 Illinois5.1% Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 15,000,000 15,925,050 Chicago O'Hare International Airport, General Airport Third Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/23 21,370,000 22,307,716 Illinois, GO 5.00 1/1/17 5,145,000 5,605,786 Illinois, GO 5.00 1/1/22 5,000,000 5,091,150 Illinois, GO 5.00 1/1/25 5,000,000 5,014,250 Illinois Finance Authority, Revenue (Central DuPage Health) 5.50 11/1/39 3,500,000 3,516,975 Illinois Finance Authority, Revenue (Northwestern Memorial Hospital) (Prerefunded) 5.50 8/15/14 22,310,000 a 25,741,947 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 5,000,000 4,563,950 Indiana.9% Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; AMBAC) 5.00 1/1/36 17,500,000 16,304,925 Iowa.2% Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 5,000,000 4,233,900 Kansas1.4% Kansas Development Finance Authority, Revenue (Lifespace Communities, Inc.) 5.00 5/15/30 5,000,000 4,703,450 Wichita, Hospital Facilities Improvement Revenue (Christi Health System) 5.50 11/15/26 7,000,000 7,081,270 Wyandotte County Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.60 9/1/23 12,010,000 13,214,843 Kentucky.9% Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 7,955,000 8,675,484 Ohio County, PCR (Big Rivers Electric Corporation Project) 6.00 7/15/31 6,500,000 6,551,415 Louisiana1.6% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,051,060 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 6,500,000 6,801,145 Louisiana State University Board of Supervisors and Agricultural and Mechanical College, Auxiliary Revenue 5.00 7/1/29 12,820,000 13,113,578 New Orleans Aviation Board, Gulf Opportunity Zone Customer Facility Charge Revenue (Consolidated Rental Car Project) 6.25 1/1/30 5,000,000 5,138,400 Maryland.7% Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 6.00 7/1/39 10,000,000 10,008,000 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 2,500,000 2,520,000 Massachusetts2.5% Massachusetts, Consolidated Loan (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/24 12,000,000 13,109,760 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 11,000,000 11,364,650 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/30 3,000,000 3,053,490 Massachusetts Housing Finance Agency, Housing Revenue 5.30 6/1/49 6,250,000 5,917,500 Massachusetts Municipal Wholesale Electric Company, Power Supply System Revenue (Nuclear Project Number 4 Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/13 10,000,000 10,420,300 Michigan1.8% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 8,000,000 9,287,280 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.63 11/15/29 5,000,000 5,012,050 Michigan Strategic Fund, LOR (Dow Chemical Project) 6.25 6/1/14 6,500,000 7,185,815 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 5,605,000 5,277,332 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 4,525,000 3,955,891 Mississippi.2% Mississippi Home Corporation, SFMR (Collateralized: FNMA and GNMA) 6.25 12/1/32 3,435,000 3,628,631 Missouri.7% Missouri Highways and Transportation Commission, Second Lien State Road Revenue 5.25 5/1/22 10,000,000 11,291,600 Nebraska2.0% Omaha Public Power District, Electric Revenue 5.50 2/1/14 33,030,000 35,280,334 Nevada1.0% Clark County, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 5,000,000 5,074,750 Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 12,000,000 12,069,120 New Hampshire.9% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; National Public Finance Guarantee Corp.) 6.00 5/1/21 15,500,000 15,662,905 New Jersey5.3% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 9,505,000 9,586,268 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/24 11,120,000 10,809,641 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/30 10,000,000 10,439,300 New Jersey Transportation Trust Fund Authority (Transportation System) 5.75 6/15/18 7,750,000 9,035,415 New Jersey Transportation Trust Fund Authority (Transportation System) 5.75 6/15/20 12,645,000 14,549,211 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 5.00 12/15/27 14,750,000 15,217,575 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 1,475,000 1,323,149 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 4,650,000 3,660,945 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.75 6/1/13 3,000,000 a 3,444,810 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 12,065,000 a 13,925,302 New Mexico.6% New Mexico Finance Authority, State Transportation Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 6/15/14 8,000,000 a 9,159,120 New Mexico Mortgage Financing Authority, Mortgage-Backed Securities Revenue (Collateralized: FNMA and GNMA) 6.80 1/1/26 630,000 660,152 New York10.8% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 25,000,000 d,e 26,627,500 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 9,000,000 9,805,410 Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 12/1/12 10,000,000 10,938,500 Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 12/1/13 25,860,000 29,325,240 Metropolitan Transportation Authority, State Service Contract Revenue 5.75 1/1/18 17,025,000 20,064,644 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 8,250,000 8,260,313 New York City, GO 5.25 8/15/24 18,500,000 20,065,470 New York City, GO (Prerefunded) 5.75 3/1/13 13,305,000 a 14,818,311 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/25 14,625,000 15,181,481 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 7,450,000 7,914,731 New York State Dormitory Authority, Insured Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/27 9,500,000 11,257,310 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 5,000,000 5,004,700 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 6,500,000 6,414,070 North Carolina.7% North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 12,000,000 12,468,480 Ohio.5% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 10,000,000 9,347,600 Oregon.3% Oregon Department of Administrative Services, Lottery Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/26 5,000,000 5,336,250 Pennsylvania1.2% Delaware County Industrial Development Authority, Charter School Revenue (Chester Community Charter School Project) 5.25 8/15/30 8,015,000 7,022,583 Geisinger Authority, Health System Revenue (Geisinger Health System) 5.25 6/1/39 14,250,000 14,543,692 South Carolina1.2% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.00 12/1/23 15,000,000 15,771,450 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) (Prerefunded) 5.88 12/1/12 4,000,000 a 4,455,120 Tennessee.5% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 5.50 7/1/36 4,075,000 3,789,913 Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 5,500,000 5,462,985 Texas11.5% Austin, Water and Wastewater System Revenue 5.00 11/15/27 10,000,000 10,534,700 Brazos River Authority, PCR (TXU Energy Company LLC Project) 6.75 10/1/38 5,790,000 1,973,695 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/14 15,070,000 15,691,185 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/15 10,000,000 10,405,600 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 5,865,000 5,865,352 Harris County Cultural Education Facilities Finance Corporation, HR (Texas Children's Hospital Project) 5.25 10/1/29 4,000,000 4,128,120 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.25 12/1/35 7,000,000 7,847,000 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/21 18,075,000 19,702,473 Houston Area Water Corporation, City of Houston Contract Revenue (Northeast Water Purification Plant Project) (Insured; FGIC) (Prerefunded) 5.25 3/1/12 2,470,000 a 2,616,891 Laredo, Waterworks and Sewer System Revenue 5.25 3/1/30 10,950,000 11,260,213 Lewisville Independent School District, Unlimited Tax School Building Bonds 5.00 8/15/28 10,000,000 10,653,600 Lower Colorado River Authority, Transmission Contract and Improvement Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/30 10,000,000 10,257,500 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 15,000,000 15,555,000 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 10,000,000 10,016,700 Northside Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/38 4,900,000 5,056,163 Tarrant County Health Facilities Development Corporation, Health Resources System Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 2/15/14 9,470,000 10,818,717 Texas Transportation Commission, GO Mobility Fund Bonds 5.00 4/1/37 8,845,000 9,083,461 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/26 20,000,000 21,178,600 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 12,000,000 12,174,000 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.50 8/15/39 2,500,000 2,516,775 Virginia2.4% Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) 5.25 10/1/28 1,500,000 1,734,030 Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.50 6/1/15 10,000,000 a 11,191,800 Upper Occoquan Sewage Authority, Regional Sewerage System Revenue (Insured; National Public Finance Guarantee Corp.) 5.15 7/1/20 5,210,000 6,095,856 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 5.00 10/1/26 8,250,000 8,361,870 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.25 7/1/31 13,750,000 14,742,613 Washington4.7% Bellevue, Limited Tax GO (New City Building) (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/39 10,520,000 11,621,234 Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/23 10,060,000 10,816,713 FYI Properties, LR (State of Washington Department of Information Services Project) 5.50 6/1/34 7,000,000 7,279,300 King County, Sewer Revenue 5.25 1/1/42 15,000,000 15,605,400 Seattle, Municipal Light and Power Improvement Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 3/1/13 2,945,000 2,978,661 Seattle, Municipal Light and Power Improvement Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 3/1/16 3,855,000 3,896,904 Seattle, Municipal Light and Power Improvement Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.50 3/1/11 2,500,000 a 2,533,175 Washington, GO (Various Purpose) 5.00 2/1/28 15,000,000 16,123,200 Washington Health Care Facilities Authority, Revenue (Seattle Children's Hospital) 5.00 10/1/40 10,000,000 9,907,400 West Virginia.4% West Virginia, Infrastructure GO (Insured; FGIC) (Prerefunded) 6.50 11/1/16 2,600,000 a 3,355,170 West Virginia State Building Commission, Subordinate LR (West Virginia Regional Jail and Correctional Facility Authority) (Insured; AMBAC) 5.38 7/1/21 2,505,000 2,770,154 Wisconsin2.4% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/12 25,000,000 a 27,373,500 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.63 2/15/29 9,725,000 9,725,681 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 5,000,000 5,054,400 U.S. Related3.3% Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 10,000,000 10,435,300 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 10,000,000 10,116,900 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 5,000,000 4,947,900 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/36 23,400,000 b 4,211,532 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 5,000,000 5,022,950 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 5,000,000 5,308,350 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.38 8/1/39 5,000,000 5,430,800 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 11,500,000 12,151,015 Total Investments (cost $1,674,210,401) 98.8% Cash and Receivables (Net) 1.2% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d Collateral for floating rate borrowings. e Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, this security had a market value of $26,627,500 or 1.5% of net assets. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $1,674,210,401. Net unrealized appreciation on investments was $34,344,246 of which $76,959,014 related to appreciated investment securities and $42,614,768 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 1,708,554,647 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment
